                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


                                               *
                                               *
                                               *
                                               *
IN re SANCTUARY BELIZE                         *
LITIGATION                                     *            Civil No. PJM 18-3309
                                               *
                                               *
                                               *
                                               *


                                   MEMORANDUM OPINION

       Defendant Michael Santos has moved to dismiss the Federal Trade Commission’s

(“FTC”) Amended Complaint (ECF No. 114) for failure to state a claim, ECF No. 322, which the

FTC opposes. ECF No. 381. For the following reasons, the Court will DENY Santos’s Motion.

                              I.     Factual and Procedural History

       The FTC first named Santos as a defendant in its Amended Complaint filed on January

15, 2019. Amended Complaint (“AC”) at ¶ 29, ECF No. 114. Santos has allegedly worked as

the Director of Communications for Defendant Global Property Alliance, Inc. (“GPA”) and as

the Director of Business Development for Defendants GPA, Buy Belize, LLC (“Buy Belize”),

and Buy International, Inc. (“Buy International”). AC at ¶ 29. Co-Defendant Andris Pukke

allegedly controlled these three corporate Defendants, which purportedly marketed lots and tours

of those lots located at the real estate development known as “Sanctuary Belize.” Id. at ¶¶ 8, 11,

13–14. Santos became acquainted with Pukke while both were imprisoned, and after Santos was

released from custody, Pukke purportedly offered him a position with GPA. ECF No. 322-1 at

2–3. In his positions at GPA, Buy Belize, and Buy International, Santos is alleged to have



                                                1
“formulated, controlled, had the authority to control, or participated in” the allegedly deceptive

marketing scheme that promoted Sanctuary Belize lots and tours, notably by making videos

promoting the Sanctuary Belize development to potential consumers. AC at ¶ 29. In the

Amended Complaint, the FTC charges Santos with one Count of violating the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 45(a), by reason of allegedly deceptive marketing

practices, as well as two Counts of violating the Telemarketing Sales Rule (“TSR”), 16 C.F.R. §

310.3(b), based on misrepresentations and misleading investment opportunities. AC at ¶¶ 110–

127.

        Santos stipulated to the entry of a Preliminary Injunction with the FTC that the Court

approved on February 9, 2019. ECF No. 164. He filed his Motion to Dismiss on March 18,

2019, pursuant to the terms of the Stipulated Preliminary Injunction. ECF No. 322. The FTC

filed its Opposition on April 1, 2019, ECF No. 381, and Santos filed his Reply on April 15, 2019.

ECF No. 417.

                                         II.     Legal Standard

        Federal Rule of Civil Procedure 8(a) prescribes “liberal pleading standards” that require a

plaintiff to submit only a “short and plain statement of the claim showing that [he] is entitled to

relief.” Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (citing Fed. R. Civ. P. 8(a)(2)). The

plaintiff’s statement must contain facts sufficient to “state a claim to relief that is plausible on its

face” in order to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007). The plausibility standard requires that the

plaintiff plead facts sufficient to show by “more than a sheer possibility that a defendant has

acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although, for purposes of

judging a motion to dismiss, a court will accept the plaintiff’s factual allegations as true,



                                                   2
“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”         Id.   Legal conclusions couched as factual allegations or

“unwarranted inferences, unreasonable conclusions, or arguments” do not satisfy the plausibility

pleading standard. E. Shore Markets, Inc. v. J.D. Associates Ltd. P’ship, 213 F.3d 175, 180 (4th

Cir. 2000). The complaint must contain factual allegations sufficient to apprise a defendant of

“what the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (internal

quotations and citations omitted).

       Twombly states that while the pleadings need not contain “detailed factual allegations,”

they must contain must contain “more than labels and conclusions” or a “formulaic recitation of

the elements of a cause of action.” 550 U.S. at 555. Iqbal refined the heightened pleading

standard of Twombly, advising that “the plausibility standard is not akin to a ‘probability

requirement,’” and that a “claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” 556 U.S. at 678.

                                             III.       Analysis

       An individual may be found liable under the FTC Act if he “(1) participated directly in

the deceptive practices or had authority to control those practices, and (2) had or should have had

knowledge of the deceptive practices. The second prong of the analysis may be established by

showing that the individual had actual knowledge of the deceptive conduct, was recklessly

indifferent to its deceptiveness, or had an awareness of a high probability of deceptiveness and

intentionally avoided learning the truth.” F.T.C. v. Ross, 743 F.3d 886, 892 (4th Cir. 2014). The

standard for individual liability under the TSR is the same as the standard for individual liability

under the FTC Act. See, e.g., F.T.C. v. WV Universal Mgmt., LLC, 877 F.3d 1234, 1240 (11th



                                                    3
Cir. 2017) (holding that “by violating the TSR, [the defendant] violated the FTC Act and is

subject to its penalties.”).

        As to the first prong of the liability test, the core allegations in the Amended Complaint

against Santos are that he directly participated in the allegedly deceptive Sanctuary Belize

marketing scheme. AC at ¶ 29. As the FTC frames it, in that scheme the SBE Defendants

allegedly enticed consumers to tour the Sanctuary Belize development and purchase lots there by

claiming (a) that Sanctuary Belize would be constructed on a “no debt” model in which all

money from lot sales would be reinvested in development, (b) that the development would be

completed within two to five years, (c) that the finished development would include luxurious

amenities such as a hospital, golf course, marina village, and airport, and (d) that lots in the

development would double or triple in value within two to three years. Id. at ¶¶ 110–114; 122–

127. Santos allegedly promoted these claims directly to consumers, for example, “through

various marketing videos.” Id. at ¶ 29. He also allegedly “formulated, controlled, [and] had the

authority to control” other employees engaged in marketing Sanctuary Belize in his capacity as

Director of Communications for GPA and as Director of Business Development for GPA, Buy

Belize, and Buy International. Id.

        These allegations clearly suffice to state a plausible claim that Santos directly participated

in or had the authority to control the allegedly deceptive marketing practices at the heart of the

Amended Complaint. Whether or not, as Santos claims, there is insufficient evidence of his

authority to control Sanctuary Belize’s marketing efforts, by appearing in videos promoting the

development, at a minimum there are plausible allegations that he “participated directly” in the

allegedly deceptive practices. Cf. F.T.C. v. Stefanchik, 559 F.3d 924, 930–31 (9th Cir. 2009)

(holding a director of a corporation liable for participating in a deceptive marketing scheme



                                                  4
where, among other allegations, his “picture and signature appeared on much of the marketing

materials”). Merely because there are other cases in which the FTC may have made allegations

against a defendant more detailed than those it makes against Santos in the present case, see ECF

No. 322-1 at 11–13, it does not follow that the allegations it does make against Santos in the

Amended Complaint fail to satisfy the plausibility standard.

       The second prong of the liability test depends on whether Santos “had actual knowledge

of the deceptive conduct, was recklessly indifferent to its deceptiveness, or had an awareness of a

high probability of deceptiveness and intentionally avoided learning the truth.” Ross, 743 F.3d at

892. To be sure, “the degree of participation in business affairs is probative of knowledge.”

F.T.C. v. Innovative Mktg., Inc., 654 F. Supp. 2d 378, 387 (D. Md. 2009) (quoting F.T.C. v. Amy

Travel Serv., Inc., 875 F.2d 564, 574 (7th Cir. 1989)) (internal quotation marks omitted).

       At this stage in the proceedings, it would clearly be plausible to infer that Santos knew or

should have known of Sanctuary Belize’s allegedly deceptive marketing practices, given his

involvement with GPA, Buy Belize, and Buy International. From all that appears, Santos may

well have extensively participated in the business affairs of the three entities that marketed

Sanctuary Belize to consumers, since he served as Director of Communications for one and as

Director of Business Development for all three, senior positions presumably requiring significant

involvement in their marketing efforts. At the very least, Santos would have had to be familiar

with the progress of the Sanctuary Belize development as part of his job responsibilities, so that

he could have a reasonable basis for the representations he was supposedly making to

consumers. At the same time, if it is determined that Santos was not aware of the state of affairs

at Sanctuary Belize while he was actively promoting the development through marketing videos

or through his responsibilities at GPA, Buy Belize, and Buy International, then the FTC could



                                                5
plausibly claim that Santos was recklessly indifferent to the truthfulness of the marketing claims

he made.

         There are more than sufficient allegations in the Amended Complaint to sustain plausible

claims that Santos violated both the FTC Act and the TSR.1

                                                 IV.      Conclusion

         For the foregoing reasons, the Court will DENY Santos’s Motion to Dismiss, ECF No.

322.

         A separate Order will ISSUE.




         April 29, 2019



                                                                             /s/            _
                                                                    PETER J. MESSITTE
                                                               UNITED STATES DISTRICT JUDGE




1
  Santos also argues that the Court should dismiss the claims against him because the FTC has failed to allege that he
received any personal benefit from the allegedly deceptive practices involving the marketing of Sanctuary Belize.
ECF No. 322-1 at 14–15. However, to support a finding of liability, the FTC need only show that consumers
suffered a loss as a result of deceptive practices allegedly committed by Santos, not that he was unjustly enriched.
See, e.g., F.T.C. v. Ross, 897 F. Supp. 2d 369, 388 (D. Md. 2012), aff’d 743 F.3d 886 (4th Cir. 2014) (“It is well
established that once a defendant is found to be individually liable for a corporate defendant's deceptive acts, he or
she is jointly and severally liable for the total amount of consumer redress.”).

                                                          6
